          Case 1:19-cv-08344-LJL Document 89 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                            12/23/2020

 Sheila Holloway,

                                Plaintiff,
                                                           1:19-cv-08344 (LJL)(SDA)
                    -against-
                                                           ORDER SCHEDULING TELEPHONIC
 City of New York, et al.,                                 SETTLEMENT CONFERENCE

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

January 25, 2021 at 10:00 a.m. The settlement shall proceed by telephone unless the parties

advise the Court that they have access to and prefer proceeding by alternative remote means,

such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               December 23, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge
